Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”), is made on this 30th day of
December, 2008, by and between Nature’s Sunshine Products, Inc., a Utah
Corporation, having its principal place of business in Provo, Utah (“the
Company” or “NSP”) and Greg Halliday (“Executive”).

 

The Company desires to engage Executive to provide services for NSP and
Executive desires to provide such services on the terms and conditions below.

 

1.                                       Employment.

 

1.1                                 Positions and Duties. Executive will serve
as the President  - U.S. Sales and Marketing of the Company, reporting directly
to the Chief Executive Officer (“CEO”) of the Company.  In addition, without
additional compensation, if requested by the Company, Executive will serve in
other officer positions of the Company and its subsidiaries.  Executive shall
devote his best efforts and substantially all of his business time and services
to the Company to perform such duties as may be customarily incident to such
position of an enterprise of the size and nature of the Company and as may
reasonably be assigned from time to time by the CEO of the Company or the
Company, as the case may be.  Executive will render his services hereunder to
the Company, shall use his best efforts, judgment and energy in the performance
of the duties assigned to him, and shall abide by the Company’s Code of Conduct
and any other applicable Company policies, and shall comply with any and all
applicable laws, including but not limited to insider trading/reporting
requirements and the policies and procedures as may be set forth in the employee
handbook, manuals and other materials provided by the Company.

 

1.2                                 Place of Performance. Executive shall
perform his services hereunder at the Company’s executive offices in Provo,
Utah; provided, however, that Executive will be required to travel from time to
time as reasonably required for business purposes.

 

2.                                       Compensation and Benefits.

 

2.1                                 Base Salary. Executive shall receive an
annual salary of $190,000.00 paid in accordance with the Company’s payroll
practices, as in effect from time to time.  Base salary shall be subject to
review on at least an annual basis by the CEO. Executive understands that no
further compensation will be given for his/her name being used as on officer or
shareholder on any corporation, subsidiary or branch.

 

2.2                                 Discretionary Bonus.  Executive shall also
be eligible to participate in the executive bonus program or any successor
program (the “EBP”).  Payment of any bonus under the EBP is in NSP’s sole
discretion and such payments will be made in accordance with Internal Revenue
Code Section 409A.

 

2.3                                 Employee Benefits.  Executive will be
eligible to participate in retirement/savings, health insurance, term life
insurance, long term disability insurance and other employee benefit plans,
policies or arrangements maintained by the Company for its employees generally
and, at the discretion of the Board, in incentive plans, stock option plans and
change in

 

--------------------------------------------------------------------------------


 

control severance plans maintained by the Company for its executives, if any,
subject to the terms and conditions of such plans, policies or arrangements.

 

2.4                                 Stock Options.  The Company may from time to
time grant to Executive options (the “Options”) to purchase shares of NSP common
stock pursuant to the price, terms and conditions set forth in the then
applicable Stock Option Plan, as amended from time to time, or as otherwise set
forth in a Stock Option Agreement.

 

3.                                       Indemnification; D&O Insurance.  The
Company will indemnify Executive for and hold Executive harmless from and
against any and all losses, costs, damages or expenses (including attorneys’
fees) arising out of any claim or legal proceeding brought against Executive,
relating in any way to services performed by Executive for the Company.  This
indemnification provision is intended to be broadly interpreted and to provide
for indemnification to the full extent permitted by law.  The Company will
maintain directors’ and officers’ liability insurance in amounts and on terms
reasonable and customary for similarly situated companies.

 

4.                                       Expenses.  In accordance with the
Company’s normal policies for expense reimbursement, the Company shall reimburse
Executive for all reasonable travel, entertainment and other expenses incurred
or paid by Executive in connection with, or related to, the performance of
Executive’s duties, responsibilities or services under this Agreement, upon
presentation of documentation, including expense statements, vouchers and/or
such other supporting information as the Company may request.  Each
reimbursement must be made no later than the end of the Company’s fiscal year
following the fiscal year in which the expense was incurred.  All such
reimbursements shall be made no later than the end of the calendar year in which
the Executive separates from service with the Company, or if later, the
following March 15th.  The amount of reimbursements in any calendar year shall
not affect the expenses eligible for reimbursement in any other taxable year.

 

5.                                       Termination.  Upon cessation of his
employment with the Company, Executive will be entitled only to such
compensation and benefits as described in this Section 5.

 

5.1                                 Termination without Cause.  If Executive’s
employment by the Company is terminated by the Company without Cause (as defined
below), Executive will be entitled to:

 

5.1.1.                     payment of all accrued and unpaid base salary through
the date of such termination;

 

5.1.2.                     monthly severance payments equal to one-twelfth of
Executive’s base salary as of the date of such termination for a period equal to
twelve (12) months (the “Severance Period”); and

 

5.1.3.                     payment of the cost for continuation of Executive’s
health insurance coverage under COBRA (and for his or her family members if
Executive provided for their coverage during his or her employment) during the
Severance Period and in accord with the NSP plan applicable to NSP employees
currently in effect.  In the event that Executive is required to include
benefits received from the health plan in his or her taxable income, the

 

2

--------------------------------------------------------------------------------


 

Company will reimburse Executive for up to $6,000 of the tax liability.  Such
reimbursement will be made no later than the end of the calendar year following
the year in which the amount is includible in the Executive’s income.

 

5.2                                 Release.  Notwithstanding any provision of
this Agreement, the payments and benefits described above are conditioned on
Executive’s execution and delivery to the Company of a release substantially
identical to that attached hereto as Exhibit A in a manner consistent with the
requirements of the Older Workers Benefit Protection Act, if applicable, and any
applicable state law (the “Release”).  The severance benefits described in
Section 5.1.2 will be paid after the Release becomes irrevocable.

 

5.3                                 Termination for Cause.  If Executive’s
employment with the Company is terminated by the Company for Cause then the
Company’s obligation to Executive will be limited solely to the payment of
accrued and unpaid base salary through the date of such termination.  To
terminate Executive’s employment for Cause, the CEO, in consultation with the
Board of Directors, must determine in good faith that Cause has occurred.

 

“Cause” means:

 

a)                                      continuing performance by Executive
deemed unsatisfactory to NSP acting reasonably and in good faith or conduct by
Executive deemed unacceptable by NSP acting reasonably and in good faith;

 

b)                                     conviction of, or the entry of a plea of
guilty or no contest to, a felony or any crime that may materially adversely
affect the business, standing or reputation of the Company;

 

c)                                      dishonesty, fraud, embezzlement or other
misappropriation of funds;

 

d)                                     material breach of this Agreement; or

 

e)                                      willful refusal to perform the lawful
and reasonable directives of the CEO or the Board.

 

5.4                                 Resignation by Executive.  Executive may
resign his/her employment by giving the Company four weeks’ notice of said
resignation; NSP may elect to pay Employee’s base salary in lieu of notice.  If
Executive resigns, then the Company’s obligation to Executive will be limited
solely to the payment of accrued and unpaid base salary through the date of such
termination.

 

5.5                                 Termination upon Death or Incapacity of
Executive.  Executive’s employment with the Company shall terminate upon the
death or incapacity of Executive.  In the event of termination of Executive’s
employment by reason of Executive’s death or incapacity, the provisions
governing termination without cause, above, shall apply.  “Incapacity” shall
mean that the Executive is unable to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment that can
be expected to result in death or

 

3

--------------------------------------------------------------------------------


 

can be expected to last for a continuous period of not less than 12 months, or
that the Executive has been determined to be totally disabled by the Social
Security Administration.

 

5.6.                              Foreign Entities.  Without regard to the
circumstances of Executive’s termination from employment, Executive hereby also
covenants that upon termination, if she/he is listed as an officer, director,
partner, secretary or shareholder on any corporation, subsidiary or branch on
behalf of Nature’s Sunshine Products, Inc. or any related entity, he/she will
sign over any and all rights to stock and/or resign as an officer or director
prior to departure from the Company as required by the law applicable to the
entity or by that entity’s procedural requirements.

 

6.                                       Restrictive Covenants.  In recognition
of the compensation and other benefits provided to Executive pursuant to this
Agreement, Executive agrees to be bound by the provisions of this Section (the
“Restrictive Covenants”). These Restrictive Covenants will apply without regard
to whether any termination or cessation of Executive’s employment is initiated
by the Company or Executive, and without regard to the reason for that
termination or cessation.

 

6.1                                 Covenant Not To Compete.  Executive
covenants that, during his employment by the Company and for a period of twelve
(12) months following immediately thereafter, (the “Restricted Period”),
Executive will not do any of the following, directly or indirectly:

 

6.1.1.                     engage, be employed by, participate in, plan for or
organize any Competing Business of the Company or any subsidiary or joint
venture of the Company; “Competing Business” means any business enterprise that
distributes through a multilevel marketing program or that engages in any
activity that competes anywhere in the world with any activity in which the
Company is then engaged, including sales or distribution of  herbs, vitamins or
nutritional supplements or any product, which the Company sells or distributes
at the time of Executive’s termination;

 

6.1.2.                     become interested in (as owner, stockholder, lender,
partner, co-venturer, director, officer, employee, agent or consultant) any
person, firm, corporation, association or other entity engaged in a Competing
Business. Notwithstanding the foregoing, Executive may hold up to 2% of the
outstanding securities of any class of any publicly-traded securities of any
company;

 

6.1.3.                     influence or attempt to influence any employee, sales
leader, manager, coordinator, consultant, supplier, licensor, licensee,
contractor, agent, strategic partner, distributor, customer or other person to
terminate his or her employment with the Company or modify any written or oral
agreement, relationship, arrangement or course of dealing the Company; or

 

6.1.4.                     solicit for employment or employ or retain (or
arrange to have any other person or entity employ or retain) any person who has
been employed or retained by any member of the Company within the preceding
twelve (12) months. For this purpose, advertisements for employment placed in
newspapers of general circulation will not be considered solicitation.

 

4

--------------------------------------------------------------------------------


 

6.1.5                        Extension of Restrictive Covenants.  The Company
may elect to extend the twelve (12) month post-termination non-compete and
non-solicitation period by up to twelve (12) additional months by delivering
written notice of such extension to Executive at least thirty (30) days prior to
the end of that twelve (12) month period and by making monthly payments to
Executive for the number of months equal to the length of the extension
specified by the Company in its notice to the Executive.  The amount of each
such additional monthly payment will be equal to one-twelfth of the base salary
in effect at the time of Executive’s termination of employment.

 

6.2                                 Confidentiality.  Executive recognizes and
acknowledges that the Proprietary Information (as defined below) is a valuable,
special and unique asset of the business of the Company.  As a result, both
during the Term and thereafter, Executive will not, without the prior written
consent of the Company, for any reason divulge to any third-party or use for
his/her own benefit, or for any purpose other than the exclusive benefit of the
Company, any Proprietary Information.  Notwithstanding the foregoing, if
Executive is compelled to disclose Proprietary Information by court order or
other legal process, to the extent permitted by applicable law, he shall
promptly so notify the Company so that it may seek a protective order or other
assurance that confidential treatment of such Proprietary Information shall be
afforded, and Executive shall reasonably cooperate with the Company in
connection therewith.  If Executive is so obligated by court order or other
legal process to disclose Proprietary Information, Executive will disclose only
the minimum amount of such Proprietary Information as is necessary for Executive
to comply with such court order or other legal process.

 

6.3                                 Property of the Company.

 

6.3.1.                     Proprietary Information.  All right, title and
interest in and to Proprietary Information will be and remain the sole and
exclusive property of the Company.  Executive will not remove from the Company’s
offices or premises any documents, records, notebooks, files, correspondence,
reports, memoranda or similar materials of or containing Proprietary
Information, or other materials or property of any kind belonging to the Company
unless necessary or appropriate in the performance of his duties to the
Company.  If Executive removes such materials or property in the performance of
his duties, he will return such materials or property promptly after the removal
has served its purpose.  Executive will not make, retain, remove and/or
distribute any copies of any such materials or property, or divulge to any third
person the nature of and/or contents of such materials or property, except to
the extent necessary to perform his/her duties on behalf of the Company.  Upon
termination of Executive’s employment with the Company, s/he will leave with the
Company or promptly return to the Company all originals and copies of such
materials or property then in his/her possession.

 

6.3.1.1.  “Proprietary Information” means any and all proprietary information
developed or acquired by the Company that has not been specifically authorized
to be disclosed.  Such Proprietary Information shall include, but shall not be
limited to, the following items and information relating to the following items:
(a) all trade secrets (including research and development, know-how, formulas,
compositions, manufacturing and production processes and techniques,
methodologies, technical data, designs, drawings and specifications) as well as
all inventions (whether patentable or unpatentable and whether or not reduced to
practice) and all improvements thereto, (b) computer codes and instructions,
processing systems

 

5

--------------------------------------------------------------------------------


 

and techniques, inputs, and outputs (regardless of the media on which stored or
located) and hardware and software configurations, designs, architecture and
interfaces, (c) business research, studies, procedures and costs, (d) financial
data, (e) distributor network information, the identities of actual and
prospective distributors and distribution methods, (f) marketing data, methods,
plans and efforts, (g) the identities of actual and prospective suppliers,
(h) the terms of contracts and agreements with, the needs and requirements of
and the Company’s course of dealing with, actual or prospective suppliers,
(i) personnel information, (j) customer and vendor credit information, and
(k) information received from third parties subject to obligations of
nondisclosure or non-use.  Failure by the Company to mark any of the Proprietary
Information as confidential or proprietary shall not affect its status as
Proprietary Information.

 

6.3.2.                     Intellectual Property.  Executive agrees that all the
Intellectual Property (as defined below) will be considered “works made for
hire” as that term is defined in Section 101 of the Copyright Act (17 U.S.C. §
101) and that all right, title and interest in such Intellectual Property will
be the sole and exclusive property of the Company.  To the extent that any of
the Intellectual Property may not by law be considered a work made for hire, or
to the extent that, notwithstanding the foregoing, Executive retains any
interest in the Intellectual Property, Executive hereby irrevocably assigns and
transfers to the Company any and all right, title, or interest that Executive
may now or in the future have in the Intellectual Property under patent,
copyright, trade secret, trademark or other law, in perpetuity or for the
longest period otherwise permitted by law, without the necessity of further
consideration.  The Company will be entitled to obtain and hold in its own name
all copyrights, patents, trade secrets, trademarks and other similar
registrations with respect to such Intellectual Property.  Executive further
agrees to execute any and all documents and provide any further cooperation or
assistance reasonably required by the Company to perfect, maintain or otherwise
protect its rights in the Intellectual Property, at no cost to Executive.  If
the Company is unable after reasonable efforts to secure Executive’s signature,
cooperation or assistance in accordance with the preceding sentence, whether
because of Executive’s incapacity or any other reason whatsoever, Executive
hereby designates and appoints the Company or its designee as Executive’s agent
and attorney-in-fact to act on his behalf solely for the purpose of executing
and filing documents and doing all other lawfully permitted acts necessary or
desirable to perfect, maintain or otherwise protect the Company’s rights in the
Intellectual Property. Executive acknowledges and agrees that such appointment
is coupled with an interest and is therefore irrevocable.

 

6.3.2.1.  “Intellectual Property” means (a) all inventions (whether patentable
or unpatentable and whether or not reduced to practice), all improvements
thereto, and all patents and patent applications claiming such inventions,
(b) all trademarks, service marks, trade dress, logos, trade names, fictitious
names, brand names, brand marks and corporate names, together with all
translations, adaptations, derivations, and combinations thereof and including
all goodwill associated therewith, and all applications, registrations, and
renewals in connection therewith, (c) all copyrightable works, all copyrights,
and all applications, registrations, and renewals in connection therewith,
(d) all mask works and all applications, registrations, and renewals in
connection therewith, (e) all trade secrets (including research and development,
know-how, formulas, compositions, manufacturing and production processes and
techniques, methodologies, technical data, designs, drawings and
specifications), (I) all computer software (including data, source and object
codes and related documentation), (g) all other proprietary rights or (h) all
copies and tangible embodiments thereof (in whatever form or medium) which,

 

6

--------------------------------------------------------------------------------


 

in the case of any or all of the foregoing, have been or are developed or
created in whole or in part by Executive at any time and at any place while
Executive is employed by the Company and have been or are created for the
purpose of performing Executive’s duties on behalf of the Company.

 

6.4                                 Acknowledgements.  Executive acknowledges
that the Restrictive Covenants are reasonable and necessary to protect the
legitimate interests of the Company, that the duration and geographic scope of
the Restrictive Covenants are reasonable given the nature of this Agreement and
the position Executive holds within the Company, and that the Company would not
enter into this Agreement or otherwise employ or continue to employ Executive
unless Executive agrees to be bound by the Restrictive Covenants set forth in
this Section 6.

 

6.5                                 Remedies and Enforcement Upon Breach.

 

6.5.1                        Intention.  It is the intention of the parties that
the foregoing restrictive covenant be enforced as written, and, in any other
event, enforced to the greatest extent (but to no greater extent) in time,
territory and degree of participation as permitted by applicable law.
Accordingly, in the event that any court to which a dispute over these
restrictions may be referred shall find any of these restrictions overly broad
or unreasonable in any way, that court must enforce the restrictions to the
greatest extent deemed reasonable.

 

6.5.2                        Specific Enforcement.  Executive acknowledges that
any breach by him, willfully or otherwise, of the Restrictive Covenants will
cause continuing and irreparable injury to the Company for which monetary
damages would not be an adequate remedy.  In the event of any such breach or
threatened breach by Executive of any of the Restrictive Covenants, the Company
shall be entitled to injunctive or other similar equitable relief in any court,
without any requirement that a bond or other security be posted, and this
Agreement shall not in any way limit remedies of law or in equity otherwise
available to the Company.

 

6.5.3.                     Enforceability.  If any court holds the Restrictive
Covenants unenforceable by reason of their breadth or scope or otherwise, it is
the intention of the parties hereto that such determination not bar or in any
way affect the right of the Company to the relief provided above in the courts
of any other jurisdiction within the geographic scope of such Restrictive
Covenants.

 

6.5.4.                     Disclosure of Restrictive Covenants.  Executive
agrees to disclose the existence and terms of the Restrictive Covenants to any
employer that Executive may work for during the Restricted Period.

 

6.5.5.                     Extension of Restricted Period.  If the Executive
breaches Section 6.1 in any respect, the restrictions contained in that section
will be extended for a period equal to the period that the Executive was in
breach.

 

7.                                       Miscellaneous.

 

7.1                                 Other Agreements.  Executive represents and
warrants to the Company that there are no restrictions, agreements or
understandings whatsoever to which Executive is a party that would prevent or
make unlawful his/her execution of this Agreement, that would be

 

7

--------------------------------------------------------------------------------


 

inconsistent or in conflict with this Agreement or Executive’s obligations
hereunder, or that would otherwise prevent, limit or impair the performance of
Executive’s duties under this Agreement.

 

7.2                                 Successors and Assigns.  This Agreement
shall be binding upon any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company, and the Company shall require any such successor
to expressly assume and agree in writing to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place, or, in the event the Company remains in
existence, the Company shall continue to employ Executive under the terms
hereof.   As used in this Agreement, the “Company” shall mean the Company and
any successor to its business and/or assets, which assumes or is obligated to
perform this Agreement by contract, operation of law or otherwise.  This
Agreement shall inure to the benefit of and be enforceable by Executive and his
personal or legal representatives, executors, estate, trustee, administrators,
successors, heirs, distributees, devisees and legatees.  The duties of Executive
hereunder are personal to Executive and may not be assigned by him.  If
Executive dies and any amounts become payable under this Agreement, the Company
will pay those amounts to his estate.

 

7.3                                 Governing Law and Enforcement; Disputes. 
This Agreement shall be governed by and construed in accordance with the laws of
the State of Utah, without regard to the principles of conflicts of laws.  Any
legal proceeding arising out of or relating to this Agreement will be instituted
in a state or federal court in the State of Utah, and Executive and the Company
hereby consent to the personal and exclusive jurisdiction of such court(s) and
hereby waive any objection(s) that they may have to personal jurisdiction, the
laying of venue of any such proceeding and any claim or defense of inconvenient
forum.

 

7.4                                 Waivers.  The waiver by either party of any
right hereunder or of any breach by the other party will not be deemed a waiver
of any other right hereunder or of any other breach by the other party.  No
waiver will be deemed to have occurred unless set forth in writing. No waiver
will constitute a continuing waiver unless specifically stated, and any waiver
will operate only as to the specific term or condition waived.

 

7.5                                 Severability.  Whenever possible, each
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law.  However, if any provision of this
Agreement is held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability will not affect any other provision,
and this Agreement will be reformed, construed and enforced as though the
invalid, illegal or unenforceable provision had never been herein contained.

 

7.6                                 Survival. Section 6 of this Agreement will
survive termination of this Agreement and/or the cessation of Executive’s
employment by the Company.

 

7.7                                 Notices.  Any notice or communication
required or permitted under this Agreement shall be made in writing and shall be
sufficient if personally delivered or sent by registered or certified mail and
addressed, if to Employee, to Employee’s address set forth in NSP’s records, or
if to NSP, to its principal office, to the attention of the CEO.  Such notice
shall

 

8

--------------------------------------------------------------------------------


 

be deemed given when delivered if delivered personally, or, if sent by
registered or certified mail, at the earlier of actual receipt or three days
after mailing in United States mail, addressed as aforesaid with postage
prepaid.

 

7.8                                 Entire Agreement: Amendments.  This
Agreement, the attached exhibits, the Plan, and the Award Agreement contain the
entire agreement and understanding of the parties hereto relating to the subject
matter hereof; and merge and supersede all prior and contemporaneous
discussions, agreements and understandings of every nature relating to
Executive’s employment or engagement with, or compensation by, the Company and
any of its affiliates or subsidiaries or any of their predecessors, including,
without limitation, the Existing Agreement.  This Agreement may not be changed
or modified, except by an agreement in writing signed by each of the parties
hereto.

 

7.9                                 Withholding.  All payments to Executive will
be subject to tax withholding in accordance with applicable law.

 

7.10                           Section Headings.  The headings of sections and
paragraphs of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.

 

7.11                           Counterparts; Facsimile.  This Agreement may be
executed in multiple counterparts (including by facsimile signature), each of
which will be deemed to be an original, but all of which together will
constitute one and the same instrument.

 

7.12                           Third Party Beneficiaries.  Subject to
Section 7.2, this Agreement will be binding on, inure to the benefit of and be
enforceable by the parties and their respective heirs, personal representatives,
successors and assigns.  This Agreement does not confer any rights, remedies,
obligations or liabilities to any entity or person other than Executive and the
Company and Executive’s and the Company’s permitted successors and assigns,
although this Agreement will inure to the benefit of the Company.

 

[This space left blank intentionally; signature page follows]

 

9

--------------------------------------------------------------------------------


 

 

NATURE’S SUNSHINE PRODUCTS, INC.

 

 

 

 

 

By:

\s\ Douglas Faggioli

 

 

 

Title:

President/CEO

 

 

 

GREG HALLIDAY

 

 

 

\s\ Greg Halliday

 

Executive

 

10

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RELEASE AGREEMENT

 

THIS RELEASE AGREEMENT (this “Release”) is made as of the day of            day
of                   ,                      by and between
                                       (the “Executive”) and Nature Sunshine
Products, Inc. (the “Company”).

 

WHEREAS, Executive’s employment as an executive of the Company has terminated;
and

 

WHEREAS, pursuant to Section 5 of the Employment Agreement by and between the
Company and Executive dated                                            (the
“Agreement”), the Company has agreed to pay Executive certain amounts and to
provide him with certain rights and benefits, subject to the execution of this
Release.

 

NOW THEREFORE, in consideration of these premises and the mutual promises
contained herein, and intending to be legally bound hereby, the parties agree as
follows:

 

1.                                       Consideration. Executive acknowledges
that: (i) the payments, rights and benefits set forth in Section 5 of the
Agreement constitute full settlement of all his/her rights under the Agreement,
and (ii) except as otherwise provided specifically in this Release, the Company
does not and will not have any other liability or obligation to Executive under
the Agreement. Executive further acknowledges that, in the absence of his
execution of this Release, the benefits and payments specified in the Agreement
(other than those specified) would not otherwise be due to him/her.

 

2.                                       Release and Covenant Not to Sue.

 

2.1                                 Executive and the Company each hereby fully
and forever releases and discharges the other, and all of their respective
predecessors and successors, assigns, stockholders, subsidiaries, parents,
affiliates, officers, directors, trustees, employees, agents and attorneys, past
and present and in their respective capacities as such (the Company and
Executive and each such respective person or entity is each referred to as a
“Released Person”) from any and all claims, demands, liens, agreements,
contracts, covenants, actions, suits, causes of action, obligations,
controversies, debts, costs, expenses, damages, judgments, orders and
liabilities, of whatever kind or nature, direct or indirect, in law, equity or
otherwise, whether known or unknown, arising through the date of this Release,
including those arising out of Executive’s employment by the Company or the
termination thereof, including, but not limited to, any claims for relief or
causes of action under the Age Discrimination in Employment Act, 29 U.S.C. § 621
et seq., or any other federal, state or local statute, ordinance or regulation
regarding discrimination in employment and any claims, demands or actions based
upon alleged wrongful or retaliatory discharge or breach of contract under any
state or federal law.

 

2.2                                 Executive and the Company expressly
represent that they have not filed a lawsuit or initiated any other
administrative proceeding against a Released Person and that neither has
assigned any claim against a Released Person. Executive and the Company each

 

--------------------------------------------------------------------------------


 

further promise not to initiate a lawsuit or to bring any other claim against
the other or any Released Person arising out of or in any way related to
Executive’s employment by the Company or the termination of that employment. 
This Release will not prevent Executive from filing a charge with the Equal
Employment Opportunity Commission (or similar state agency) or participating in
any investigation conducted by the Equal Employment Opportunity Commission (or
similar state agency); provided, however, that any claims by Executive for
personal relief in connection with such a charge or investigation (such as
reinstatement or monetary damages) would be barred.  This Release shall not
affect Executive’s rights under the Age Discrimination in Employment Act or the
Older Workers Benefit Protection Act to have a judicial determination of the
validity of this release and waiver.

 

3.                                       Restrictive Covenants.  Executive
acknowledges that the restrictive covenants contained in Section 6 of the
Agreement will survive the termination of his employment. Executive affirms that
those restrictive covenants are reasonable and necessary to protect the
legitimate interests of the Company, that he received adequate consideration in
exchange for agreeing to those restrictions and that he will abide by those
restrictions.

 

4.                                       Non-Disparagement.  Neither Executive
nor the Company will disparage the other or any of their respective Released
Persons or otherwise take any action which could reasonably be expected to
adversely affect the personal or professional reputation of the other or their
respective Released Persons.

 

5.                                       Cooperation.  Executive further agrees
that, subject to reimbursement of his reasonable expenses, he will cooperate
fully with the Company and its counsel with respect to any matter (including
litigation, investigations, or governmental proceedings) in which Executive was
in anyway involved during his employment with the Company. Executive shall
render such cooperation in a timely manner on reasonable notice from the
Company.

 

6.                                       Rescission Right.  Executive expressly
acknowledges and recites that (a) he has read and understands the terms of this
Release in its entirety, (b) he has entered into this Release knowingly and
voluntarily, without any duress or coercion; (c) he has been advised orally and
is hereby advised in writing to consult with an attorney with respect to this
Release before signing it; (d) he was provided twenty-one (21) calendar days
after receipt of the Release to consider its terms before signing it; (e) should
he nevertheless elect to execute this Agreement sooner than 21 days after he has
received it, he specifically and voluntarily waives the right to claim or allege
that he has not been allowed by the Company or by any circumstances beyond his
control to consider this Agreement for a full 21 days; and (f) he is provided
seven (7) calendar days from the date of signing to terminate and revoke this
Release, in which case this Release shall be unenforceable, null and void.
Executive may revoke this Release during those seven (7) days by providing
written notice of revocation to the Company at the address specified in
Section 7.8 of the Agreement.

 

7.                                       Challenge.  If Executive violates or
challenges the enforceability of any provisions of the Restrictive Covenants or
this Release, no further payments, rights or benefits under Section 5 of the
Agreement will be due to Executive (except where such provision would be
prohibited by applicable law, rule or regulation).

 

2

--------------------------------------------------------------------------------


 

8.                                       Miscellaneous.

 

8.1                                 No Admission of Liability.  This Release is
not to be construed as an admission of any violation of any federal, state or
local statute, ordinance or regulation or of any duty owed by the Company to
Executive. There have been no such violations, and the Company specifically
denies any such violations.

 

8.2                                 No Reinstatement. Executive agrees that he
will not without the consent of the Company apply for reinstatement with the
Company or seek in any way to be reinstated, re-employed or hired by the Company
in the future,

 

8.3                                 Successors and Assigns. This Release shall
inure to the benefit of and be binding upon the Company and Executive and their
respective successors, permitted assigns, executors, administrators and heirs.
Executive shall not may make any assignment of this Release or any interest
herein, by operation of law or otherwise. The Company may assign this Release to
any successor to all or substantially all of its assets and business by means of
liquidation, dissolution, merger, consolidation, transfer of assets, or
otherwise.

 

8.4                                 Severability. Whenever possible, each
provision of this Release will be interpreted in such manner as to be effective
and valid under applicable law. However, if any provision of this Release is
held to be invalid, illegal or unenforceable in any respect, such invalidity,
illegality or unenforceability will not affect any other provision, and this
Release will be reformed, construed and enforced as though the invalid, illegal
or unenforceable provision had never been herein contained.

 

8.5                                 Entire Agreement: Amendments. Except as
otherwise provided herein, this Release contains the entire agreement and
understanding of the parties hereto relating to the subject matter hereof, and
merges and supersedes all prior and contemporaneous discussions, agreements and
understandings of every nature relating to the subject matter hereof This
Release may not be changed or modified, except by an agreement in writing signed
by each of the parties hereto.

 

8.6                                 Governing Law. This Release shall be
governed by, and enforced in accordance with, the laws of the State of Utah,
without regard to the application of the principles of conflicts of laws.

 

8.7                                 Counterparts and Facsimiles. This Release
may be executed, including execution by facsimile signature, in multiple
counterparts, each of which shall be deemed an original, and all of which
together shall be deemed to be one and the same instrument.

 

[SIGNATURE PAGE FOLLOWS]

 

3

--------------------------------------------------------------------------------


 

 

NATURE’S SUNSHINE PRODUCTS, INC.

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

 

GREG HALLIDAY

 

 

 

 

 

 

 

Executive

 

 

4

--------------------------------------------------------------------------------